DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The objection to Claims 16 – 17 for the term “a image” is withdrawn in light of the amendment to Claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7 – 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Triebfuerst (U.S. PG Pub 2004/0046711 A1) in view of Michelitsch et al. (U.S. PG Pub 2004/0160386).

Regarding Claim 1, Triebfuerst teaches a method of providing visual information to a human viewer (par. 0002), the method comprising the steps of: 

b) determining a location and a viewing angle of a visual display device to the surface (figs. 1-2, items 1-2,7-8,pars. 0033-0034), and 
c) providing a first image via the visual display device when the location and viewing angle with respect to the surface is determined to be at a first location within the range of distances and viewing angles selected in step a), such that the first image provided on the visual display device is perceived to be within an area defined on the surface but the image is only on the visual display device (figs. 1-3, items 1-3, 7-8, pars. 0033-0035).
Triebfuerst is silent with regards to providing an at least second image in place of the first image via the visual display device in response to the visual display device being determined to be in a second location within the range of distances and viewing angles.
Michelitsch et al. teach providing an at least second image (Figure 2B, Element DI.  Paragraph 62) in place of the first image (Figure 2A, Element DI’.  Paragraph 62) via the visual display device (Figures 2A and 2B, Element DD.  Paragraph 61) in response to the visual display device (Figures 2A and 2B, Element DD.  Paragraph 61) being determined to be in a second location (Figures 2A and 2B, Element dU.  
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst with the method for operating a display device of Michelitsch et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Michelitsch et al. is to provide a display to allow the user to read most important information at a passing distance, yet be able to see more details while interacting at a close distance, as taught by Michelitsch et al. (Paragraph 36).

Regarding Claim 7, Triebfuerst in view of Michelitsch et al. teach the method of Claim 1 (See Above).  Triebfuerst teach wherein in step c) the visual display devices comprises a heads-up display (fig. 1, item 2).

Regarding Claim 8, Triebfuerst in view of Michelitsch et al. teach the method of Claim 1 (See Above).  Triebfuerst teach wherein in step c) the first image provided to the visual display device comprises an image selected from the group consisting of an advertisement, a menu and a public notice (figs. 1-3, items 1-3,7-8, pars. 0033-0035).


Claims 2 – 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Triebfuerst (U.S. PG Pub 2004/0046711 A1) in view of Michelitsch et al. (U.S. PG Pub 2004/0160386) in view of Iggulden et al. (5,957,697).

Regarding Claim 2, Triebfuerst in view of Michelitsch et al. teach the method of claim 1 (See Above).  Triebfuerst is silent with regards to wherein the surface is selected from the group consisting of a billboard, a wall, a static display and a hand-held item.
Iggulden et al. teach wherein the surface is selected from the group consisting of a billboard, a wall, a static display and a hand-held item (fig. 3, items 100,102, col. 3, line 58 to col. 4, line 45).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the augmented reality of Iggulden et al.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Iggulden et al. is to provide an augmented virtual book that is only accessed with a password, as taught by Iggulden et al. (Column 1, Lines 51 – 60).

Regarding Claim 3, Triebfuerst in view of Michelitsch et al. in view of Iggulden et al. teach the method of claims 2 (See Above).  Triebfuerst is silent with regards to wherein the hand-held item is selected from the group consisting of a book, a magazine, a newspaper and a menu.
Iggulden et al. teach wherein the hand-held item is selected from the group consisting of a book (fig. 3, items 100,102, col. 3, line 58 to col. 4, line 45), a magazine, a newspaper and a menu.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display 

Regarding Claim 4, Triebfuerst in view of Michelitsch et al. in view of Iggulden et al. teach the method of claim 2 (See Above).  Triebfuerst is silent with regards to wherein at least a portion of the surface is blank.
Iggulden et al. teach wherein at least a portion of the surface is blank (fig. 3, items 100,102, col. 3, line 58 to col. 4, line 45).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the augmented reality of Iggulden et al.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Iggulden et al. is to provide an augmented virtual book that is only accessed with a password, as taught by Iggulden et al. (Column 1, Lines 51 – 60).

Regarding Claim 5, Triebfuerst in view of Michelitsch et al. in view of Iggulden et al. teach the method of claim 2 (See Above).  Triebfuerst is silent with regards to wherein at least a portion of the surface is a single color surface.
Iggulden et al. teach wherein at least a portion of the surface is a single color surface (fig. 3, items 100,102, col. 3, line 58 to col. 4, line 45).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the augmented reality of Iggulden et al.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Iggulden et al. is to provide an augmented virtual book that is only accessed with a password, as taught by Iggulden et al. (Column 1, Lines 51 – 60).


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Triebfuerst (U.S. PG Pub 2004/0046711 A1) in view of Michelitsch et al. (U.S. PG Pub 2004/0160386) in view of Benton (U.S. Patent No. 6,917,370 B2).

Regarding Claim 6, Triebfuerst in view of Michelitsch et al. teach the method of claim 1 (See Above).  Triebfuerst is silent with regards to wherein in step b) the location and viewing angle of the visual display device with respect to the surface are determined using GPS coordinates of the human viewer and the surface.
Benton teaches wherein in step b) the location and viewing angle of the visual display device with respect to the surface are determined using GPS coordinates of the human viewer and the surface (fig. 5, items 540,570, col. 6, lines 5-22).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the GPS of Benton.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Benton is to provide .


Claims 9 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Triebfuerst (U.S. PG Pub 2004/0046711 A1) in view of Michelitsch et al. (U.S. PG Pub 2004/0160386) in view of Dempski (7,050,078 B2).

Regarding Claim 9, Triebfuerst in view of Michelitsch et al. teach the method of claim 1 (See Above).  Triebfuerst is silent with regards to wherein in step c) the first image is provided to the visual display device via wireless transmission means.
Dempski teach wherein in step c) the first image is provided to the visual display device via wireless transmission means (fig. 1, items 114,116, col. 6, lines 43-65).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 10
Triebfuerst is silent with regards to wherein a provided virtual image is at least one of the first image or at least second image is provided to the visual display device from a central site affiliated with the organization.
Michelitsch et al. teach a provided virtual image is at least one of the first image (Figure 2A, Element DI’.  Paragraph 62) or at least second image (Figure 2B, Element DI.  Paragraph 62).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst with the method for operating a display device of Michelitsch et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Michelitsch et al. is to provide a display to allow the user to read most important information at a passing distance, yet be able to see more details while interacting at a close distance, as taught by Michelitsch et al. (Paragraph 36).
Dempski teach wherein a provided virtual image is provided to the visual display device from a central site affiliated with the organization (fig. 1, items 114,116, col. 6, lines 43-65).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 11, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 10 (See Above).  Triebfuerst is silent with regards to wherein prior to step c) the visual display device selects at least one good or service in response to a request for the provision of a one of the first image or the second image.
Michelitsch et al. teach a provided virtual image is at least one of the first image (Figure 2A, Element DI’.  Paragraph 62) or at least second image (Figure 2B, Element DI.  Paragraph 62).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst with the method for operating a display device of Michelitsch et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Michelitsch et al. is to provide a display to allow the user to read most important information at a passing distance, yet be able to see more details while interacting at a close distance, as taught by Michelitsch et al. (Paragraph 36).
Dempski teach wherein prior to step c) the visual display device selects at least one good or service in response to a request for the provision of an image (Column 13, Line 65 – Column 14, Line 22.  Dempski teach customer service.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 12, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 10 (See Above).  Triebfuerst is silent with regards to wherein prior to step c) the visual display device selects at least one advertisement format in which the image is to be displayed.
Dempski teach wherein prior to step c) the visual display device selects at least one advertisement format in which the image is to be displayed (Column 13, Line 65 – Column 14, Line 22.  Dempski teach that a sightseer may view information about points of interest.  The points of interests are deemed to be advertisements.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 13, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 12 (See Above).  Triebfuerst is silent with regards to wherein the advertisement format is selected from the group consisting of text, still images, video images and combinations thereof.
Dempski teach wherein the advertisement format is selected from the group consisting of text, still images (Column 13, Line 65 – Column 14, Line 22), video images and combinations thereof.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 14, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 13 (See Above).  Triebfuerst is silent with regards to wherein the advertisement format comprises images of human models.
Dempski teach wherein prior to step c) the visual display device selects at least one advertisement format in which the image is to be displayed (Column 13, Line 65 – Column 14, Line 22.  Dempski teach that a sightseer may view information about points of interest.  The points of interests are deemed to be advertisements.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).
The examiner takes official notice that it was obvious to a person of ordinary skill in the art for advertisements to contain images of human models.  The motivation to 

Regarding Claim 15, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 11 (See Above).  Triebfuerst is silent with regards to wherein the image comprises an image selected from the group consisting of an advertisement and a menu.
Dempski teach wherein the image comprises an image selected from the group consisting of an advertisement (Column 13, Line 65 – Column 14, Line 22.  Dempski teach that a sightseer may view information about points of interest.  The points of interests are deemed to be advertisements.) and a menu.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 16
Dempski teach wherein prior to step c) the visual display device selects at least one event for which the visual display device requests the provision of an image (Column 13, Line 65 – Column 14, Line 22.  Dempski teach that a sightseer may view information about points of interest.  The points of interests are deemed to be events.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation to modify the teachings of Triebfuerst and Michelitsch et al. with the teachings of Dempski is to be able to track arbitrary objects without requiring remote sensing equipment, as taught by Dempski (Column 2, Lines 50 – 53).

Regarding Claim 17, Triebfuerst in view of Michelitsch et al. in view of Dempski teach the method of claim 16 (See Above).  Triebfuerst is silent with regards to wherein the event is selected from the group consisting of a sale, a sporting event, a movie and a live performance.
Dempski teach wherein the event is selected from the group consisting of a sale, a sporting event, a movie and a live performance (Column 13, Line 65 – Column 14, Line 22.  Dempski teach that a sightseer may view information about points of interest while vacationing in a foreign city.  The points of interests are deemed to include events and performances which will include sporting events and live performances.).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality of Triebfuerst and the method for operating a display device of Michelitsch et al. with the arbitrary object tracking of Dempski.  The motivation .
           

Response to Arguments
Regarding the first argument, in which the applicant asserts that Michelitsch et al. fails to disclose the “visual display device being determined to be in a second location.”  The applicant argues that one skilled in the art would not look to the art of fixed displays and would not consider the Michelitsch et al. reference.  The examiner respectfully disagrees with the applicant’s assertion.  Michelitsch et al. discloses “Potential Applications Applications of the above described distance aware graphical user interface range from devices at home, personal portable devices, to public kiosk like setups.  In particular the following applications scenarios can be considered: 1. Information display on a TV set such as for electronic program guides or EPG.  2.  Intelligent home appliances with embedded displays such as air conditioners, weather stations, home security systems etc.  3.  Telephone answering machines. 4.  Portable devices such as PDAs and mobile phone that are visually monitored from a distance, e.g. when put on the desk top.  5. Information kiosks at public places such as at train stations, airports, and museums (Paragraph 46 – 52.  Emphasis Added).”  Michelitsch et al. further discloses “In the sense of the invention the term "position" shall mean spatial localization, spatial orientation and/or spatial distance.  Therefore, according to a preferred embodiment of the method for operating a display device said user position information is designed to describe one or an arbitrary plurality or combination of the following aspects: a distance of the user and in particular the user's eyes with respect to said display unit, a first orientation as an orientation of the users of the user's eyes location with respect to said display unit, in particular describing a view angle of the user with respect to said display unit, a second orientation or a torsional orientation between the view axis of the user or the user's eyes and the display axis of said display unit (Paragraphs 9 – 10.  Emphasis Added).”  Therefore, Michelitsch et al. expressly discloses that the device is applicable to portable devices and expressly defines the term "position" shall mean spatial localization, spatial orientation and/or spatial distance.  The examiner further notes that a person of ordinary skill in the art of displays would look to all displays, and not just to “fixed displays” as the applicant contends.  Furthermore, Michelitsch would still be looked to under the applicant’s narrowed definition of the art, as Michelitsch is applicable to portable devices.  Therefore, Michelitsch et al. is analogous art and teaches the limitation the “visual display device being determined to be in a second location” of Claim 1.  The Office is unmoved by the applicant’s argument and the rejection is maintained. 
Regarding the second argument, in which the applicant asserts that Michelitsch et al. fails to disclose a second image being displayed, as claim by Claim 1.  The applicant argues that DI’ is a derivative of the display information DI and is therefore not a second image.  The examiner respectfully disagrees with the applicant’s assertion and argument.  The examiner firstly notes that in order for the same image to be displayed, then the exact same image must be displayed.  The term “image” is 
All other arguments are considered moot in light of the above rejection and/or the response to the first and/or second arguments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625